Exhibit 99.1 Track Group, Inc. Reports Q3-FY2016 Quarterly Results SALT LAKE CITY, Aug. 10, 2016 – Track Group, Inc. (OTCQX: TRCK) (“Track Group"), an end-to-end Platform-as-a-Service (PaaS) provider of cloud-based tracking solutions in the global offender management market, today announced results from the third quarter ended June 30, 2016 and year-to-date. ● Revenue increased 24% ● Significantly reduced loss from operations by 53% through growing topline revenue and minimizing operating expenses ● Adjusted EBITDA margin improved to 15%, up from 11.5% ● Significantly improved cash generated from operations by 337% ● Sharpens 2016 and 2017 outlook Third Quarter Highlights ● Marion County Agreement - On May 5, 2016, Track Group executed an agreement with Marion County Community Corrections, an agency aimed at relieving overcrowding at the state level, as well as enhancing the coordination of local correctional efforts in the largest county in Indiana, to provide electronic monitoring services across the full range of sentences under the agency's oversight.Under the terms of this agreement, Track Group will monitor more than 2,300 offenders and defendants by providing alcohol monitoring technology and GPS-based solutions, including the Company's newest tracking device, SHADOW™, which is the smallest, lightest and most precise 3G unit of its kind. This agreement, lasting eighteen months, is expected to contribute more than $4 million in revenue. Financial Highlights ● Revenue increased 24% - Revenue from operations increased 24 percent in the third quarter of fiscal 2016, when compared to the same period in 2015.The increase in revenue is attributed to the expansion and growth of offender monitoring in Chile and in Track Group’s North American monitoring operations in Indiana and Virginia, as well as increased consumer demand for the Company’s analytics service offerings. ● Gross profit margin remained at 62% - Gross profit margin for the quarter ended June 30, 2016 remained at 62 percent of net revenue compared to the same quarter in 2015. ● Operating expense decreased 8.5% - The 8.5 percent decrease in operating expense in the third quarter of fiscal year 2016 from the same period in 2015 was largely the result of decreases in general, administrative and marketing expenses, offset by increases in research and development expense. ● Loss from operations decreased 53% - Loss from operations for the quarter ended June 30, 2016 was $1.16 million compared to a loss of $2.48 million in the same period in 2015, a decrease of 53 percent.Increases in topline revenue, and decreases in general and administrative expenses and selling and marketing expenses contributed to the decrease in loss from operations. ● Net loss of $1.8M – Track Group had a net loss for the quarter ended June 30, 2016 of $1.8 million compared to a net loss of $2.9 million during the same quarter last year, a decrease of $1.1 million. The decrease in net loss is largely due to increased total revenues, decreased general and administrative expense, and decreased sales and marketing expense in the quarter ended June 30, 2016, when compared to the same quarter in 2015. ● Cash from operations improved 337% - Net cash provided by operations improved 337 percent from a loss of $0.83 million in the nine months ended June 30, 2015 to $1.96 million in the same period in 2016.Total cash improved from a burn of $6.58 million in the nine months ended June 30, 2015 to a burn of $2.90 million in the same period in 2016. ● Adjusted EBITDA increased to $1.02M – Adjusted EBITDA for the third quarter of 2016 increased to $1.02 million, or 15.0 percent of revenue, from $0.63 million, or 11.5 percent of revenue compared to the same period in 2015. -1- Guy Dubois, Chairman of Track Group, stated, “We now have reported our 5th consecutive quarter of positive Adjusted EBITDA and expect our FY 2016 organic revenue to grow by well over 30% versus last year. 2016 is a key inflection year for Track Group that will fuel momentum and position the company for continuous profitable growth.” John Merrill, Chief Financial Officer of Track Group, added, “Demonstrated by our growth in revenue this quarter from last quarter, or even the same period last year, Track Group’s platform-as-a-service continues to grow in our targeted markets.Our global growth strategy is to continue expanding on a subscription basis that empowers our end-consumers with a single-sourced, real-time, end-to-end offender management solution at a flexible price.” Company Outlook Actual Adjusted Outlook Q3-FY16 Q3-FY15 YTD-FY16 YTD-FY15 FY 2016 FY 2017 Revenue: $
